Title: To George Washington from Civis, 1 September 1789
From: Civis
To: Washington, George



Sir
[Md.] ⟨Septe⟩mber 1, 1789.

When any Citizen presumes to offer his sentiments to you, his Love for his Country and its Glory should be his apology—Upon this Principle the writer hopes to be heard. and altho’ his opinion may be useless that the freedom will be excused.
He has been a constant and warm Stickler for the new Government, and is happy to think it is now out of the reach of its Enemies.
He does not fully understand the Judiciary Sy⟨st⟩em, and has some fears as to its operation and Extent, Yet he ⟨mutilated⟩ He has no doubt but the best men will be appo⟨mutilated⟩ this most important Department—We have, however ⟨mutilated⟩ed that the Chief will not be a native of america—⟨mutilated⟩ This opinion may have arisen from the great abili⟨mutilated⟩ man, and from their fears; he can venture to s⟨mutilated⟩ truths of the best Friends to america will ever be aver⟨mutilated⟩ President, a Foreign Judge, and Foreign Amba⟨mutilated⟩.
He considers Judge Harrison’s charactor ⟨mutilated⟩ Celebrious commanded Cyrus and is fully ⟨mutilated⟩ manners, and the satisfaction and ease tha⟨mutilated⟩ters in the General Court that he is the best ⟨mutilated⟩ for the head of the Judiciary—best calculated to inspire confidence and love among our People.
He is aware that from the retired Habits of Col. Harrison, that he is not so well known throughout america as many men of high Charactors who perhaps are not near so perfect; but he has this pleasure, that altho’ when out of the Chair of Justice he returns home the most recluse Citizen unknown to all but his Neighbours & friends, that his Virtues and abilities are not hidden from the impartial President of the United States[.] He knows him well, and if he considers him, “take him all in all” the properest Character to suit the Genius of the people of America, to fill the office with dignity, and faithfully execute the Law he will be nominated by your Excellency.

If this appointment takes place the State of Maryland will lose the best man in it, there is no one who can represent him as a Judge and perhaps the Citizens would have cause to regret the removal, but the Writer is one of those men who always will wave local considerations for the good of the whole.
In ⟨mutilated⟩ing in his mind, the Several Characters in America ⟨mutilated⟩ as among the first, and that next to Mr Harrison ⟨mutilated⟩ satisfy all Parties—The writer begs you will excuse his ⟨mutilated⟩is name, He is a very Young man, and diffidence ⟨mutilated⟩ propriety of the Signature of

Civis.

